Citation Nr: 1507640	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-29 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for diabetes mellitus, Type II.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a right hip disability.



REPRESENTATION

Veteran represented by:	Andrew L. Wener


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  That decision also concerned eight other issues; however the Veteran indicated in a July 2010 statement that he disagreed with only those three listed above.  

He testified at a Travel Board Hearing before the undersigned Veterans' Law Judge in May 2014.  A hearing transcript is contained in the electronic claims file. 

The issues of entitlement to an initial rating higher than 20 percent for diabetes mellitus and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current right hip disability.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).

The Veteran was provided the required notice and information in a January 2010 letter prior to initially adjudicating his claim in July 2010.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Thus, the duty to notify has been met. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim, unless there is no reasonable possibility the assistance would help substantiate the claim. The Veteran's service treatment records (STRs) and VA treatment records, as well as identified private treatment records, have been obtained and associated with his claims file for consideration. 

To date, the Veteran has not been provided a VA examination for his right hip.  The Board finds that a VA examination was not necessary to decide this claim, as the evidence of record does not establish that the Veteran suffers from a current disability of his hip.  Without competent and credible evidence of a disability, as well as an indication that this disability may be related to active duty service, VA is not obligated to provide the Veteran with an examination.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that VA's duty to assist has been met.  



II. Service Connection for a Right Hip Disability

The Veteran alleges that he suffers from a right hip disability that is the result of his active duty service.  Specifically, he has stated that the hip condition is the result of a documented, in-service right thigh infection and subsequent surgery.  The STRs do document that the Veteran suffered from a right quadriceps hematoma in March and April 1970.  He eventually had an abscess drained on his right thigh.  He is currently service-connected for the resulting scar.  The STRs are silent for any right hip disability.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'" Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Review of the VA treatment records, as well as the private treatment records, does not reveal any treatment for a right hip disability.  There is no diagnosis contained anywhere in the claims file.  At his May 2014 hearing, the Veteran described feeling numbness and pain in his hip, as well as a "slow, sluggish" right leg.  

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the disability claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran has provided numerous statements concerning an infection in his right leg while on active duty.  The Board finds these statements both competent and credible.  They are supported by the STRs.  However, the statements do not establish a current right hip disability.  The Veteran, as a lay person, is not able to provide a diagnosis of a right leg disability.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion as to the etiology of any hip disability.  The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his hip pain and numbness and the relationship to service is therefore entitled to no weight of probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

Without evidence of a current disability, or even treatment of symptoms, of the right hip, the preponderance of the evidence is against the Veteran's claim for service connection.  Thus, the benefit of the doubt rule does not apply and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a right hip disability is denied.  


REMAND

Unfortunately, a remand is required for the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide them so that he is afforded every possible consideration.

At his May 2014 hearing, the Veteran alleged that his diabetes mellitus had worsened since his last VA examination, which occurred in February 2012.  Therefore, he should be afforded new VA examination for this disability upon remand.

Additionally, review of the February 2012 examination reveals that it also contains opinions concerning the etiology of his hypertension.  In the "Complications of [Diabetes Mellitus]" section of the examination report, the examiner indicated that the hypertension was not at least likely as not due to his diabetes mellitus as the hypertension had been diagnosed prior to the diabetes.  The examiner then indicated that the Veteran did not have any disability that was permanently aggravated by the diabetes.  However, the examiner did not provide any reasoning whatsoever for this opinion.  As the most probative value of a medical opinion is derived from its rationale, this opinion is inadequate and the Veteran should be provided a new VA opinion concerning the etiology of his hypertension on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records and associate them with the claims file.

2. Then, schedule the Veteran a VA examination to assess the current nature and severity of his diabetes mellitus, type II.  A copy of this remand and all relevant medical records should be made available to the examiner.  The appropriate Disability Benefit Questionnaire (DBQ) should be completed, and all indicated tests and studies performed.  All findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes mellitus permanently worsened his hypertension beyond its natural progression.  The examiner must provide a detailed rationale for the opinion rendered, citing the objective medical findings leading to the conclusion reached.  

3. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4. Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


